I N      T H E      C O U R T O F A P P E A L S

                                                                                                                             F L E
                                                                                                                               I D
                                                                    A T K N O X V I L L E




                                                                                                                                   J u ly 3 0 , 1 9 9 8
W A N D A     O R T I Z       D e G R O O T                                          )         G R E E N E C O U N T Y
                                                                                     )         0 3 A 0 1 - 9 7 0 7 - C C V e- 0c 0 i l 2 C7 9 r o w s o n , J r .
            P l a i n t i f f - A p p e l l e e                                      )                                       A p p e lla t e        C o u r t C le r k
                                                                                     )
                                                                                     )
                        v .                                                          )         H O N . K I N D A L L             T .     L A W S O N ,
                                                                                     )         J U D G E
                                                                                     )
M I C H A E L     D e G R O O T                                                      )
                                                                                     )
            D e f e n d a n t - A p p e l l a n t                                    )         A F F I R M E D       A N D       R E M A N D E D




F R A N C I S X .           S A N T O R E     a n d     F R A N C I S            X .         S A N T O R E ,       J R ,     O F       G R E E N E V I L L E           F O R
A P P E L L A N T

E D W A R D     L .     K E R S H A W       O F    G R E E N E V I L L E                 F O R     A P P E L L E E




                                                              O      P     I     N       I     O   N




                                                                                                                             G o d d a r d ,           P . J .




                        T h e       c o n t r o v e r s y          i n     t h i s           a p p e a l       c o n c e r n s         t h e       a w a r d     o f

c u s t o d y     o f       A n d r e w ,     t h e     p a r t i e s '              t w o - y e a r - o l d             s o n ,       t o     t h e       m o t h e r .



                        T h e       f a t h e r    a p p e a l s ,             r a i s i n g           t w o     i s s u e s       a n d       s e v e r a l       s u b -

i s s u e s ,     a l l       o f     w h i c h    m a y      b e        r e - s t a t e d             t o     c o n t e n d       t h a t         t h e

e v i d e n c e       p r e p o n d e r a t e s         a g a i n s t            a       f i n d i n g         t h a t     i t     i s       i n     t h e     b e s t

i n t e r e s t       o f     A n d r e w     t h a t       c u s t o d y            b e       a w a r d e d       t o     t h e       m o t h e r .
                          T h e       r e c o r d           s h o w s           t h a t       t h e       m o t h e r         h a s         f o u r           o t h e r

c h i l d r e n         b y     p r e v i o u s             m a r r i a g e s ,               t h r e e         b y     D a v i d           A r i e t t a ,                 o n e         b y

J e r r y       C u t s h a w ,           a       d a u g h t e r           A s h l e y           w h o       l i v e s       w i t h           t h e         m o t h e r ,               a n d

o n e     b y     M i c h a e l           D e G r o o t ,             A n d r e w .               S h e       a l s o     h a s         a       d a u g h t e r ,

S a m a n t h a ,         b y     T i m o t h y             C a m p b e l l ,             t h e         p a r t y       w i t h         w h o m           s h e         w a s         l i v i n g

a t     t h e     t i m e       o f       t h e         d i v o r c e ,           e v e n         t h o u g h         t h e y         w e r e         n o t         m a r r i e d .

T h e     r e c o r d         a l s o         s h o w s         t h a t         p r e v i o u s l y             t h e     m o t h e r             w a s           a n       u n f i t

p a r e n t .           T h e r e a f t e r ,               h o w e v e r ,             i t       a p p e a r s ,         a n d         s h e         d e m o n s t r a t e d                     t o

t h e     T r i a l       J u d g e           t h a t       s h e       h a d       r e f o r m e d             h e r     l i f e ,             a s       s h o w n             b y       t h e

e v i d e n c e         w h i c h         s u p p o r t s             t h e       f o l l o w i n g             f i n d i n g           o f       f a c t           b y         t h e

T r i a l       C o u r t :



                          N o w   ,       i   t     c   o m e   s     t o     t h e       m o r     e     d i f   f i c u     l   t     q   u   e s   t   i   o n     o f
            c   u s t o   d y .           Y   o   u     k n o   w ,     t   h e r e '     s   n     o     w a y     t h a     t       y o   u     c   a   n     p   u t         a   n y
            m   o n e t   a r y       v   a   l   u e     o n     t   h i   s , o b       v i o     u   s l y .       T h     i   s     i   s     t   h   e     h   a r d       e   s t
            t   h i n g     - -       o   n   e     o   f t     h e     -   -   p r o     b a b     l   y t h     e h a       r   d   e s   t     t   h   i   n g     t h       a   t
            I     h a v   e t     o       d   o     a   s a       j   u d   g e .         T h i     s     c a s   e h a       s       p r   o   b l   e   m   s     t h a       t
            t   e n d     t o     c   o   m   p   l i   c a t   e     m a   t t e r s       a       g   r e a t     d e a     l       m o   r   e     t   h   a n     m a       y b e
            y   o u r     a v e   r   a   g   e     c   a s e   ;     a n   d   t h a     t i       s     t h a   t t h       e       p a   r   t i   e   s     l   i v e         i n
            d   i f f e   r e n   t       s   t   a t   e s     a n   d     v i s i t     a t i     o   n i s       h a r     d   ,     a   n   d     i   t   ' s     j u       s t
            a     b a d     s i   t   u   a   t   i o   n .       B   u t     t h e       c o u     r   t i s       f a c     e   d     w   i   t h       i   t ;     a n       d
            o   f c o     u r s   e   ,       t   h e     C o   u r   t     c a n ' t       m o     v   e t h     e p a       r   t   i e   s     o   r
            a   n y t h   i n g   .           W   e     h a v   e     t o     d e a l       w i     t   h t h     e m w       h   e   r e       t h   e y         a r e .

                          I     h a v     e   s e v       e r   a l f a c         t o r   s       t o     c   o n s i d   e   r   ,     w   h i c h           c   o u   n   s e l
            h   a s     h a n   d e d       m e a           c   o p y o f           a n   d       w h i   c   h w e       d   e   a   l     w i t h           a     l   o   t .
            I     t   h i n k     - -       I w o         u l   d f i n d           t h   a t       b o   t   h p a r     t   i   e   s     l o v e           t   h i   s
            c   h i   l d .       I       d o n ' t         -   - I d o           n ' t     q     u e s   t   i o n t     h   a   t   .       E m o       t   i   o n   a   l
            t   i e   s - -       d u     e t o           t h   e w a y           t h i   s       c a s   e     h a s     p   r   o   g r   e s s e       d   ,     t   h   e
            c   h i   l d h     a s       b e e n         w i   t h t h e           m o   t h     e r .         R i g h   t   l   y     o   r w r         o   n   g l   y   ,
            t   h a   t h a     s b       e e n t         h e     c a s e .           A   n d       s o       t h e r e       i   s     -   - I           w   o   u l   d
            f   i n   d t h     a t       t h e r e         i   s a s t           r o n   g       e m o   t   i o n a l       t   i   e     b e t w       e   e   n     t   h e
            m   o t   h e r     a n d       t h e         c h   i l d b a         s e d     o     n t     h   e p r o     o   f       t h   a t w         e       h a   v   e
            h   e r   e , a     n d       t h a t         i s     a c o n         s i d   e r     a t i   o   n .     T   h   e   r   e     i s a         l s     o ,
            a   c c   o r d i   n g       t o t h         e     p r o o f ,         a     s t     r o n   g     t i e     b   e   t   w e   e n t         h e       c   h i l d
            h   e r   e a n     d t       h e o t         h e   r c h i l         d o     f       t h e       m o t h e   r   ,       a n   d t h         a t     ' s     a
            c   o n   s i d e   r a t     i o n .           T   h e m o t         h e r     a     p p a   r   e n t l y       h   a   s     p r o v       i d     e d
            p   r e   t t y     m u c     h a l l           o   f t h e           f o o   d ,       c l   o   t h i n g   ,       m   e d   i c a l         c     a r   e   ,
            e   d u   c a t i   o n       a n d e         v e   r y t h i n       g f     o r       t h   e     c h i l   d ,         t o     d a t       e .           I   ' m
            n   o t     s a y   i n g       t h a t         t   h e f a t         h e r     c     o u l   d     h a v e     d     o   n e     m u c       h b e         t   t e r ,
            b   u t     t h a   t ' s       t h e         f a   c t s , a         n d     t h     a t '   s     t h e     w a     y     i   t c o         m e s         t   o
            t   h i   s C o     u r t     .     T h       e     C o u r t         h a s     t     o c     o   n s i d e   r       t   h e     c o n       t i n u       i   t y

                                                                                              2
              o   f     t h    e c h      i       l    d ' s      l i f    e a n d           h    o w        -   -     w   h a   t      m a t t      e    r s      w   o u l d b                e
              i   n   v l
                        o      v e d      i       n      w h o       w o   u l d g       e   t       c   u   s   t o   d   y .          T h e        h    e a l    t   h o f t                  h e
              p   a   r i
                        t      e s a      p       p    e a r s       t o      b e g      o   o    d      o   n     b   o   t h        s i d e s      .         T   h   e r e ' s                n o
              p   h   y i
                        s      c a l      o       r      e m o    t i o    n a l a       b   u    s e        t   h a   t     I   '    d f i n        d       t h   a   t w o u l                d
              f   a   c o
                        t      r i n      t       o      t h i    s c      a s e .           T    h e    r   e     h   a   s     b    e e n c        o    n s i    d   e r a b l e
              p   r   o f
                        o        r e l    a       t    i n g      t o      c h a r a     c   t    e r        o   f     t   h e        m o t h e      r    ,
              p   a   r i
                        t      c u l a    r       l    y .        A n d       o f c      o   u    r s    e   ,     t   h   e re       ' s s o        m    e p      r  o o f
              r   e   l t
                        a      i n g      t       o      t h e       c h   a r a c t     e   r       o   f       t h   e     fa       t h e r        a    n d      t  h e         B   A     Q     a n d
              w   h   e h
                        t      e r h      e            - - t      h a t       h o n e    s   t    y      q   u   e s   t   i on       .     T h      e       C o   u  r t         h   a     s
              c   o   n i
                        s      d e r e    d            a l l      o f      t h e s e         f    a c    t   o   r s   .      A       n d b a        s    e d      o  n t         h   e
              p   r   o f
                        o        - -      a       n    d I        - -      i t ' s       a        t o    u   g   h     q  u e s       t i o n .              B u   t    I         h   a     v e
              n   o   t h      e a r d            a    n y b o    d y      s a y t       h a      t      t   h   e     m  o t h       e r i s             n o t       a g         o   o     d
              m   o   t h e    r . 1          B       a s e d       o n      e v e r    y t      h i     n g ,         I ' m         g o i n g           t o       a w a r    d
              c   u   s t o    d y t      o            t h e      m o t    h e r .



                               O u r      r e v i e w               o f      t h e       r e c o r d               p e r s u a d e s                 u s        t h a t           t h e            e v i d e n c e

d o e s       n o t          p r e p o n d e r a t e                    a g a i n s t             t h e          T r i a l           C o u r t ' s              f i n d i n g                   o f       f a c t

a n d ,       g i v e n           t h e           f a c t         t h a t       t h e        f a t h e r               a n d         h i s       f a m i l y             l i v e                i n
                                                                                                                                                                   2
W i s c o n s i n              a n d      a r e             v i r t u a l           s t r a n g e r s                  t o       t h e        c h i l d ,               w e           c o n c u r             i n

h i s       c o n c l u s i o n s                     o f     l a w        b a s e d         t h e r e o n .



                               I n     l i g h t              o f       t h i s       w e         b e l i e v e              t h i s          i s         a n      a p p r o p r i a t e                          c a s e

f o r       a f f i r m a n c e                   u n d e r         R u l e         1 0 ( a )            o f       t h i s           C o u r t .



                               I n     r e a c h i n g                  o u r       d e t e r m i n a t i o n ,                         w e      h a v e           n o t          o v e r l o o k e d

t h e       s p e c i f i c            a c t s              o f     m i s c o n d u c t                  s e t         o u t         i n      t h e         f a t h e r ' s                     a p p e l l a t e

b r i e f .             ( S e e        a p p e n d i x . )                      I n      c o n n e c t i o n                     t h e r e w i t h ,                   w e        o b s e r v e                   t h a t

s o m e       a r e          n o t     d i s p u t e d :                   ( a ) ,       ( c ) ,             ( e ) ,         ( i ) ,          ( j ) ,           ( k ) ;           s o m e             o f

w h i c h         a r e        d i s p u t e d :                  ( g ) ,       ( m ) ,           a n d          o t h e r s            q u e s t i o n a b l e                       o r          o n l y

p a r t i a l l y              t r u e :              ( b ) ,       ( d ) ,         ( f ) ,          ( h ) ,           a n d         ( l ) .



              1
                                T h e T r i a l             J u d g e       w a s     o b v i o u s l y            r e f e r r i n g           t o       M r s .       D e G r o o t ' s              p r e s e n t ,
n o t     p a s t ,         c o n d u c t .

              2
                          A t t h e t i m e o f t r i a l t h e f a t h e r h a d o n l y s e e n A n d r e w                                                                             o n     t w o     o r
t h r e e     o c c a s i o n s f o r a t o t a l p e r i o d o f a p p r o x i m a t e l y t w o h o u r s .



                                                                                                         3
                          I n     c o n c l u s i o n ,             w e       p o i n t         o u t     t w o       t h i n g s .             F i r s t ,       a n

a w a r d     o f     c u s t o d y           i s     n e v e r       f i n a l ,             b u t     s u b j e c t         t o     c h a n g e         b y     t h e

c o u r t     a s     w a r r a n t e d             b y     c h a n g i n g           c i r c u m s t a n c e s .                   I n     t h i s       r e g a r d       w e

s u g g e s t       t h a t       i f     t h e       f a t h e r         e x e r c i s e s             v i s i t a t i o n           p r i v i l e g e s

a c c o r d e d       h i m ,       r e s u l t i n g           i n       a     b o n d i n g           w i t h       h i s     s o n ,         a n d     t h e     m o t h e r

p e r s i s t s       i n       h e r     i l l i c i t         r e l a t i o n s h i p                 w i t h       M r .     C a m p b e l l ,           t h e       C o u r t

m i g h t ,     u p o n         p r o p e r         p e t i t i o n ,           f i n d         t h a t       i t     i s     i n     t h e       b e s t       i n t e r e s t

o f   A n d r e w         t h a t       h i s       c u s t o d y         b e       a w a r d e d         t o       t h e     f a t h e r .             S e c o n d ,       w e

s u g g e s t       i t     m a y       b e     a p p r o p r i a t e               f o r       t h e     T r i a l         C o u r t       t o     a p p o i n t         t h e

D e p a r t m e n t         o f     H u m a n         S e r v i c e s           t o       m o n i t o r         t h e       m o t h e r ' s         c o n d u c t         w i t h

p e r i o d i c       u n a n n o u n c e d               v i s i t s         t o     d e t e r m i n e             w h e t h e r         s h e     h a s

c o n t i n u e d         t o     b e     r e h a b i l i t a t e d                 o r       r e v e r t e d         t o     h e r       p r e v i o u s

c o n d u c t .



                          F o r     t h e       f o r e g o i n g             r e a s o n s           t h e     j u d g m e n t           o f     t h e     T r i a l

C o u r t     i s     a f f i r m e d           a n d       t h e     c a u s e           r e m a n d e d           f o r     s u c h       o t h e r

p r o c e e d i n g s ,           i f     a n y ,         a s   m a y         b e     n e c e s s a r y             a n d     c o l l e c t i o n           o f     c o s t s

b e l o w .         C o s t s       o f       a p p e a l       a r e         a d j u d g e d           a g a i n s t         M r .       D e G r o o t         a n d     h i s

s u r e t y .



                                                                                    _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                                    H o u s t o n M . G o d d a r d , P . J .




                                                                                          4
C O N C U R :




_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
C h a r l e s D . S u s a n o , J r . , J .



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
W i l l i a m H . I n m a n , S r . J .




                                                                  5